





Exhibit 10.13


CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE


This Confidential Separation Agreement and General Release ("Agreement"), dated
as of this 7th day of June, 2017 is made and entered into by and between Joseph
A. Zirkman (“Executive”) and Fiesta Restaurant Group, Inc., a Delaware
Corporation, including its respective officers, directors, shareholders,
partners, and employees (hereinafter collectively referred to as the “Company”).
WHEREAS, Executive and the Company wish to clarify and memorialize the terms of
Executive’s separation from employment;
WHEREAS the Company and Executive are parties to that certain Agreement dated
November 4, 2016 by and between Executive and the Company (the “Retention
Agreement”); and
WHEREAS, Executive acknowledges that he is waiving his rights and claims only in
exchange for consideration in addition to anything of value to which he is
already entitled.
NOW, THEREFORE, in consideration of the foregoing promises, covenants, payments,
general release and waivers set forth herein, Executive and the Company agree as
follows:


1.Accuracy of Recitals. The recitals above are true and correct.


2.Separation from Employment.


a.Executive and the Company agree that Executive’s employment will end on June
7, 2017 (the “Separation Date”).


b.Effective as of the Separation Date, Executive is terminated from any and all
positions and/or offices Executive may have held at or with the Company.
Executive will execute any documents reasonably requested by the Company to
effectuate the foregoing.


3.Separation Payment and Benefits.


a.In exchange for Executive’s agreement to be bound by the terms of this
Agreement, the Company agrees to pay the Executive: (i) the Severance Payment
and Severance Bonus (as those terms are defined in the Retention Agreement) in
accordance with Section 3.1 of the Retention Agreement (the “Separation
Payment”); (ii) the Executive’s accrued but unused vacation, less applicable
deductions and withholding; and (iii) the Executive’s unreimbursed business
expenses (to the extent reimbursable under the Company’s reimbursement policies
and provided appropriate receipts are submitted). In addition, the Company
agrees to pay for outplacement services, up to a maximum of $600, which the
Company will pay directly to the vendor. Executive must notify Vivien Horton,
Director of Human Resources, of his intention to utilize outplacement services
within 21 days of the Separation Date, and she will then provide Executive with
the necessary contact information to activate this benefit.


b.Executive acknowledges and agrees that he is not entitled to the Separation
Payment unless he both signs and does not revoke this Agreement (in the manner
described in Section 20 below).


4.General Release.


a.Executive, for himself and his family, heirs, executors, administrators, legal
representatives and their respective successors and assigns, in exchange for the
certain benefits provided under this Agreement and the Retention Agreement does
hereby release and forever discharge the Company, its subsidiaries, affiliated
companies, successors and assigns, and its current or former directors, officers
or shareholders in such capacities (collectively with the Company, the “Released
Parties”) from any and all actions, causes of action, suits, controversies,
claims and demands whatsoever, for or by reason of any matter, cause or thing
whatsoever, whether known or unknown including, but not limited to, all claims
under any applicable laws arising under or in connection with Executive’s
employment or termination thereof, whether for tort, breach of express or
implied employment contract, wrongful discharge, intentional infliction of
emotional distress, or defamation or injuries incurred on the job or incurred as
a result of loss of employment. Executive





--------------------------------------------------------------------------------





acknowledges that the Company encouraged him to consult with an attorney of his
choosing, and through this Agreement encourages him to consult with his attorney
with respect to possible claims under the Age Discrimination in Employment Act
(“ADEA”) and that he understands that the ADEA is a Federal statute that, among
other things, prohibits discrimination on the basis of age in employment and
employee benefits and benefit plans. Without limiting the generality of the
release provided above, Executive expressly waives any and all claims under ADEA
that he may have as of the date hereof. Executive further understands that by
signing this Agreement he is in fact waiving, releasing and forever giving up
any claim under the ADEA as well as all other laws within the scope of this
Section 4 that may have existed on or prior to the date hereof. Notwithstanding
anything in this Section 4 to the contrary, this Agreement shall not apply to
(i) any rights to receive any payments or benefits to which Executive is
entitled under COBRA, the Retention Agreement or any other compensation or
employee benefit plans (including the Company’s Deferred Compensation Plan and
the Company’s 2012 Stock Incentive Plan) in which Executive is eligible to
participate at the time of execution of this Agreement in accordance with the
terms of such plans, (ii) any rights or claims that may arise as a result of
events occurring after the date this Agreement is executed, (iii) any
indemnification and advancement rights Executive may have as a former employee,
officer or director of the Company or its subsidiaries or affiliated companies
including, without limitation, any rights arising pursuant to the articles of
incorporation, bylaws and any other organizational documents of the Company or
any of its subsidiaries, (iv) any claims for benefits under any directors’ and
officers’ liability policy maintained by the Company or its subsidiaries or
affiliated companies in accordance with the terms of such policy, and (v) any
rights as a holder of equity securities of the Company (clauses (i) through (v),
the "Reserved Claims").


b.Executive represents that he has not filed against the Released Parties any
complaints, charges, or lawsuits arising out of his employment, or any other
matter arising on or prior to the date of this Agreement other than Reserved
Claims, and covenants and agrees that he will never individually or with any
person file, or commence the filing of any lawsuits, complaints or proceedings
with any governmental agency, or against the Released Parties with respect to
any of the matters released by Executive pursuant to Section 4 hereof (a
“Proceeding”); provided, however, Executive shall not have relinquished his
right to (i) commence a Proceeding to challenge whether Executive knowingly and
voluntarily waived his rights under ADEA; (ii) file a charge with an
administrative agency or take part in any agency investigation; (iii) file a
charge or complaint, and receive a monetary award for information provided to,
the Securities and Exchange Commission; or (iv) commence a Proceeding pursuant
to the Reserved Claims. Executive does agree, however, that he is waiving his
right to recover any money in connection with such an investigation or charge
filed by him or by any other individual, or a charge filed by the Equal
Employment Opportunity Commission or any other federal, state or local agency,
except as prohibited by law.


c.Executive hereby acknowledges that the Company has informed him that he has up
to twenty-one (21) days to sign this Agreement and he may knowingly and
voluntarily waive that twenty-one (21) day period by signing this Agreement
earlier. Executive also understands that he shall have seven (7) days following
the date on which he signs this Agreement within which to revoke it by providing
a written notice of his revocation to the Company.


5.Agreement and Acknowledgement. In exchange for the Separation Payment
described in this Agreement, Executive acknowledges, represents and agrees as
follows:


a.Executive acknowledges that the payment provided under this Agreement exceed
any and all salary, wages, bonuses, vacation pay, personal time pay, holiday
pay, floating holiday pay, sick pay and other compensation and benefits of any
kind whatsoever to which Executive may be entitled from the Company absent this
Agreement. Executive further acknowledges and agrees that other than the
payments provided for in Section 3(a) of this Agreement and any benefits
required to be paid under the Company’s benefit plans in accordance with the
terms of such plans, the Company is under no further obligation to make any
payments or provide any benefits of any kind to, or on behalf of, Executive for
any reason whatsoever.


b.Executive acknowledges that the Company has no obligation, now or in the
future, to hire him as an employee or independent contractor.


c.Executive has not assigned or transferred any claim that he is releasing in
this Agreement.


d.Executive acknowledges that the Separation Payment that he receives under this
Agreement is taxable compensation and will be reported on IRS Form W-2 issued to
him by the Company. In addition, Executive acknowledges that any other benefits
provided under this Agreement that are required to be treated as taxable
compensation by the federal Internal Revenue Code will also be reported on IRS
Form W-2. Executive further acknowledges he is responsible for paying any taxes
on the payments and benefits he receives under this Agreement.







--------------------------------------------------------------------------------





6.Confidential and Proprietary Information of the Company. Executive
acknowledges that during Executive’s employment by the Company, Executive has
had access to and has obtained Confidential Information (defined below).
Executive acknowledges and agrees that all Company Confidential Information is
the exclusive property of the Company (or the relevant other Released Parties,
as the case may be). Executive acknowledges and agrees that Executive has no
ownership interest whatsoever in any of the Confidential Information. Executive
further acknowledges and agrees that at all times following and including the
Effective Date of this Agreement (and with the exception of disclosures to
government agencies), all Confidential Information shall be held confidential by
Executive and Executive will not (nor will Executive assist any other individual
or entity to do so) directly or indirectly: (a) disclose any of the Confidential
Information to any individual or entity; (b) publish or otherwise use such
Confidential Information; or (c) remove, arrange for the removal of, and/or
accept any Confidential Information from the premises of the Company and/or from
any other premises.


Executive represents and warrants that at all times prior to and including the
Effective Date of this Agreement, Executive has not knowingly disclosed or used
any of the Confidential Information, except as required in the ordinary course
of Executive’s employment by the Company and for the sole benefit of the Company
or the other Released Parties (and except for disclosures to government
agencies). However, if Executive becomes legally required to disclose any of the
Confidential Information by subpoena, court order or other valid legal process,
then Executive will give the Company immediate written notice of such pending
disclosure and will cooperate with the Company prior to such disclosure should
the Company decide to seek a protective order or other means of preserving the
confidentiality of the Confidential Information.


For purposes of this Agreement, Confidential Information means any and all
information and/or materials relating to and/or concerning the business,
affairs, products, services and/or operations of the Company and/or of any of
the other Released Parties: (a) the disclosure of which could be or would be
detrimental to the interests of the Company and/or any of the other Released
Parties; (b) which are owned by the Company and/or any of the other Released
Parties or in which the Company and/or any of the other Released Parties has an
interest (including information conceived, originated, discovered or developed
in whole or in part by Executive); and/or (c) which are marked or considered by
the Company to be “Confidential,” “Proprietary,” or other similar markings, are
known by Executive to be considered confidential and/or proprietary by the
Company and/or by any of the other Released Parties, and/or from all the
relevant circumstances should reasonably be assumed by Executive to be
confidential and/or proprietary to the Company and/or to any of the other
Released Parties.


The term Confidential Information, as used in this Agreement, shall also
include, without limitation, confidential and/or proprietary information and
materials received by the Company (and/or by any of the other Released Parties)
from third parties subject to a duty on the part of the Company to maintain the
confidentiality of such information and materials and, in some cases, to use it
only for certain limited purposes. The controlled disclosure of Confidential
Information by the Company to vendors, suppliers, contractors or others for
legitimate business purposes and the availability of the Confidential
Information to others outside of the Company through independent efforts will
not remove or disqualify such information from being protected herein as
Confidential Information.


Notwithstanding any of the above, no information constitutes Confidential
Information if it is otherwise generally publicly known and in the public domain
from sources other than Executive.


Notwithstanding any of the above, an individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that is made in confidence to a Federal, State, or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law. An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that is made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal. An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal; and does
not disclose the trade secret, except pursuant to court order.


7.Return of Confidential Information and Other Company Property. Executive
agrees that promptly following the Separation Date, Executive shall return to
the Company all Confidential Information (in whatever form maintained), and all
other property of the Company and/or of the other Released Parties (in whatever
form maintained and including all copies thereof) including, for example,
documents, records, manuals, equipment, ID cards, other security-related items
or devices, credit cards, card key passes, computer access codes and passwords,
security codes, door and file keys, software, and other physical or personal
property which he received, prepared or helped prepare in connection





--------------------------------------------------------------------------------





with his employment with the Company, in Executive’s possession, custody or
control, and shall not make or retain any copies, duplicates, reproductions, or
excerpts of any of the foregoing.


8.Duty to Cooperate. Both during and after Executive’s employment, Executive
agrees that he shall continue to reasonably cooperate with the Company and its
counsel in the negotiation, settlement, defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of the Company that relate to events or occurrences that transpired
during Executive’s employment with the Company.  Executive’s cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with the Company and/or its counsel at mutually
convenient times and locations.  Executive shall not receive any additional
compensation for providing assistance pursuant to this Section 8, but shall be
reimbursed by the Company for all pre-approved reasonable travel costs and
expenses.


9.Non-Disparagement. In order to protect the interests, good-will, and
reputations of the Company and the other Released Parties, and except as may
otherwise be required by law or regulation, Executive agrees he will not,
directly or indirectly, make and/or disseminate any statements or other
communications (written, oral or otherwise) of a disparaging or critical nature
to any person, entity and/or other third party about the Company, any of the
other Released Parties and/or the products, services, and/or operations of the
Company and/or of any of the other Released Parties. Executive acknowledges that
nothing contained in this Section prevents him from testifying truthfully in
court or during any legal proceeding or government or regulatory investigation.
This Section does not in any way restrict or impede the Employee from exercising
protected rights to the extent that such rights cannot be waived by agreement or
from complying with any applicable law or regulation or a valid order of a court
of competent jurisdiction or an authorized government agency, provided that such
compliance does not exceed that required by the law, regulation or order. The
Employee shall promptly provide written notice of any such order. The Company
agrees that, except as may otherwise be required by law or regulation as
determined by it in its sole discretion, (i) it will not issue any public
statement on behalf of the Company of a disparaging or critical nature about
Executive, and (ii) it will instruct the members of its Board of Directors and
the members of its senior management at the level of senior vice president and
above to refrain from, directly or indirectly, making and/or disseminating any
statements or other communications (written, oral or otherwise) of a disparaging
or critical nature to any person, entity and/or other third party about
Executive; provided, however, that nothing contained in this Section prevents
the Company or any member of the Board of Directors or senior management from
making truthful statements in connection with any claims asserted or threatened
against the Company and/or any of the other Released Parties or from filing
truthful papers in court or during any legal proceeding or arbitration or
government or regulatory investigation.


10.Non-Solicitation of Employees. Executive understands and acknowledges that
the Company has expended and continues to expend significant time and expense in
recruiting and training its employees and that the loss of employees would cause
significant and irreparable harm to the Company. In exchange for the
consideration provided for herein that is not otherwise due Executive, Executive
further agrees and covenants not to disrupt or interfere with the business of
the Company by directly or indirectly soliciting, recruiting, attempting to hire
or recruit, or raiding the employees of the Company or otherwise inducing the
termination of employment of any employee of the Company for a period of one
year from Executive’s Separation Date within Texas.


11.Confidentiality of Agreement. Executive agrees not to disclose or cause to be
disclosed, either directly or indirectly, to any person or entity (with the
exception of Executive’s attorneys, financial advisors, immediate family
members, taxing authorities, other governmental agencies or as otherwise
required by law), any information regarding the negotiation, existence, terms
and conditions of this Agreement. This Agreement may be introduced as evidence
in any proceeding for purposes of enforcing its terms. This Section does not in
any way restrict or impede the Employee from exercising protected rights to the
extent that such rights cannot be waived by agreement or from complying with any
applicable law or regulation or a valid order of a court of competent
jurisdiction or an authorized government agency, provided that such compliance
does not exceed that required by the law, regulation or order. The Employee
shall promptly provide written notice of any such order.


12.Enforcement of this Agreement and Attorney’s Fees.


a.    In the event that either party to this Agreement breaches this Agreement,
the non-breaching party shall be entitled to pursue any and all of its or his
remedies under law or in equity arising out of such breach.
b.    Executive acknowledges and agrees that any breach or threatened breach by
Executive of any of the provisions of Sections 4 and 6-11 of this Agreement will
cause irreparable injury to the Company and/or to the other Released Parties,
and that monetary damages will not provide an adequate remedy to the Company
and/or to the





--------------------------------------------------------------------------------





other Released Parties. Accordingly, in addition to all of the Company’s and the
other Released Parties’ rights and remedies under this Agreement, Executive
acknowledges and agrees that in the event of a breach or threatened breach by
Executive of any of the provisions of Sections 4 and 6-11 of this Agreement, the
Company and/or the other Released Parties shall be entitled to: (i) temporary,
preliminary and permanent injunctions enjoining any such breach or threatened
breach by Executive; (ii) in the case of any material breach or threatened
breach which, if curable, remains uncured by Executive for a period of ten days
following notification by the Company of such breach, require Executive to
account for and pay over to the Company and/or to the other Released Parties all
compensation, profits, earnings and other benefits derived from any such breach
or threatened breach, as well as payment of the severance paid under this
Agreement; and (iii) any other legal or equitable remedy to which the Company
and/or any of the other Released Parties may be entitled. In connection with any
application by the Company and/or any of the other Released Parties for
temporary, preliminary and/or permanent injunctive relief, the Company and/or
any of the other Released Parties shall not be required to demonstrate
irreparable harm or the absence of an adequate remedy at law, nor shall the
posting of bond or other security be required. The rights and remedies set forth
in this Section 12 are cumulative and not alternative. Notwithstanding any such
relief, all of the terms of this Agreement, including, without limitation, the
General Release set forth in Section 4 hereto, shall remain in full force and
effect.
c.    Executive and the Company agree to pay their respective attorney’s fees
and costs in connection with this Agreement, and will not seek to obtain any
additional fees or costs from each other. If any lawsuit is brought to enforce
or interpret the terms of this Agreement, the prevailing party in such action or
proceeding shall be entitled to recover its costs of court, including all
reasonable attorney’s fees at all trial and appellate levels, in addition to any
other relief to which such prevailing party may be entitled. Notwithstanding
anything in this Section to the contrary, the prevailing party in any action at
law or in equity under the Age Discrimination in Employment Act (“ADEA”) or to
enforce or interpret the validity of any release of a claim under the ADEA will
only be entitled to recover attorney’s fees and costs as specifically authorized
under federal law.
 
13.Entire Agreement, Severability, Reformation, and Waiver. This Agreement
constitutes the entire agreement and understanding between the parties regarding
the subject matters addressed herein and supersedes, cancels and terminates any
and all prior agreements, arrangements, negotiations, discussions or
understandings between the parties hereto, whether written or oral, regarding
the subject matters addressed herein; provided, however, that Executive’s
obligations under any and all non-disclosure and/or confidentiality agreements
shall remain in effect and be enforceable in accordance with their terms. This
Agreement may not be modified, amended or terminated, except by a written
agreement signed by all of the parties hereto. The terms of this Agreement is
deemed an enforceable contract and not a mere recital. In the event any
provision (or part thereof) of this Agreement is held to be invalid, illegal,
void or unenforceable by a court of competent jurisdiction, such provision (or
part thereof) shall be deemed to be modified so that its purpose can lawfully be
effectuated to the fullest extent of the law and in any case shall not affect
the validity or enforceability of the remainder of this Agreement. However, in
the event that any of the waivers and releases set forth in this Agreement are
held to be invalid, illegal, void and/or unenforceable by a court of competent
jurisdiction, Executive agrees to duly execute and deliver to the Company a
general release and waiver that is legal and enforceable to the fullest extent
of the law.


The failure of either party to this Agreement to enforce any of its terms,
provisions or covenants shall not be construed as a waiver of the same or of the
right of such party to enforce the same. Waiver by either party hereto of any
breach or default by the other party of any term or provision of this Agreement
shall not operate as a waiver of any other breach or default.
14.No Admission of Liability. Nothing contained in this Agreement shall be
construed as an admission by either party of any wrongdoing or any liability
whatsoever.


15.Construction. The use of masculine or feminine pronouns in this Agreement
shall be deemed to include both males and females. The language in this
Agreement will, in all cases, be construed simply, according to its fair
meaning, and not strictly for or against either of the parties. Without
limitation, there will be no presumption against any party on the ground that
the party was responsible for drafting this Agreement or any part of it. The
headings contained in this Agreement are for reference purposes only and shall
not affect the meaning or interpretation of this Agreement.


16.Choice of Law and Forum. To the extent not preempted by the laws of the
United States, the terms and provisions of this agreement will be governed by
and construed and enforced in accordance with the internal laws of the laws of
Texas, without giving effect to any choice of law principles. All disputes
regarding this agreement shall be resolved by arbitration by JAMS pursuant to
the Fiesta Restaurant Group Mandatory Arbitration Program. Executive





--------------------------------------------------------------------------------





and the Company waive any right he or it might otherwise have to a trial by jury
in any action or proceeding to interpret or enforce this Agreement.


17.Counterparts. This Agreement may be executed in any number of counterparts
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same Agreement. A
facsimile copy or scanned copy (in .tif, .jpg, or .pdf format) of any party’s
signature shall be deemed as legally binding as the original signatures.


18.Effective Date. Provided that this Agreement is not revoked pursuant to
Section 20 below, the terms of this Agreement shall be deemed effective and
enforceable as of the eighth (8th) day following the date that this Agreement is
executed by Executive (“Effective Date”). If this Agreement is not executed by
Executive and delivered to the Company within 21 days of Executive’s receipt of
this Agreement or if this Agreement is revoked pursuant to Section 20 below,
this Agreement will not become effective or enforceable and Executive will not
be entitled to receive any of the payments or benefits set forth in Section 3
above.


19.The Company hereby advises Executive to consult with an attorney prior to
signing this Agreement.


20.Knowing and Voluntary Execution. Executive acknowledges and agrees that:


a.    Executive has carefully read and fully understands all of the provisions
of this Agreement, specifically including but not limited to the General Release
contained in Section 4 of this Agreement;
b.    Executive has not relied upon any representations or statements, written
or oral, not set forth in this Agreement;
c.    Executive has thoroughly reviewed the releases and waivers contained
herein, and understood the effect of said releases and waivers before executing
this Agreement;
d.    Executive is not waiving or releasing rights or claims that may arise
after the Separation Date;
e.    Executive understands that the General Release contained in Section 4 of
this Agreement is being requested by the Company in connection with its entering
into this Agreement;
f.     The only consideration for Executive signing this Agreement is as set
forth herein;
g.    The consideration provided to Executive under this Agreement is in
addition to anything of value to which Executive may otherwise be entitled;
h.    Executive executes this Agreement freely, voluntarily and with full
knowledge of its terms and consequences;
i.    Executive has been afforded sufficient time and opportunity to consult
with an attorney and is hereby advised to consult with an attorney prior to
signing this Agreement;
j.    Executive has been given this Agreement on June 7, 2017, and has at least
twenty-one (21) calendar days within which to consider this Agreement and that
if Executive signs this Agreement in less than twenty-one (21) calendar days he
does so voluntarily and without any pressure or coercion of any nature from the
Company;
k.    Any modifications, material or otherwise, made to this Agreement do not
restart or affect in any manner the original twenty-one (21) calendar day
consideration period;
l.    For a period of seven (7) calendar days following Executive’s execution of
this Agreement, Executive may revoke this Agreement, including the General
Release in Section 4 of this Agreement, by providing written notice of such
revocation to Vivian Horten, Director Human Resources, Fiesta Restaurant Group,
Inc., 14800 Landmark Blvd., Suite 500, Addison, Texas 75254 and this Agreement
shall not become effective or enforceable until the seven (7) day revocation
period has expired;





--------------------------------------------------------------------------------





m.    Should Executive not revoke this Agreement, this Agreement shall become
effective on the eighth (8th) day following Executive’s execution of this
Agreement; and
n.    If Executive timely revokes this Agreement, this Agreement will not become
effective or enforceable and Executive will not receive or be entitled to
receive the payments and benefits provided for in this Agreement.




    
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.










                    
FIESTA RESTAURANT GROUP, INC.
 
 
 
 
By:
/s/ Lynn Schweinfurth
 
 
Name: Lynn Schweinfurth
Title: Chief Financial Officer
 
 
 
 
 
/s/ Joseph A. Zirkman
 
 
Joseph A. Zirkman
 






